Citation Nr: 0027136	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  98-20 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine ("low back disorder").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an July 1998 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which, denied the veteran's 
application to reopen his claim for service connection for a 
lumbar spine disability.  The veteran appeared and testified 
at a December 1999 Board hearing sitting in Chicago, 
Illinois, before the undersigned Board Member.

In a February 2000 decision, the Board reopened the veteran's 
claim for service connection for a lumbar spine disability, 
found the claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991) and remanded the case to the RO for further 
development.  The requested development having been 
completed, the case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's low back disorder was not manifested during 
service and is not otherwise related to any injury suffered 
during service.


CONCLUSION OF LAW

The veteran's degenerative joint disease of the lumbar spine 
was not incurred in or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As previously noted, in a February 2000 decision, the Board 
found the veteran's claim to be well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991) and remanded it 
for further development, in particular, a nexus opinion.  The 
Board is satisfied that all relevant facts have been properly 
developed and finds that no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §1110; 38 
C.F.R. § 3.303 (1999).  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service medical records in January and February 1964 indicate 
that the veteran reported injuring his back at Fort Knox and 
complained of back and shoulder pain.  The impression was 
apparent strain of rhomboids and sub scapularis and lumbar 
paravertebral muscles.  The veteran's September 1965 
separation examination report noted that the clinical 
evaluation of the spine was normal.  On the medical history 
section of that examination report, the veteran checked "yes" 
for painful or "trick" shoulder or elbow.

VA outpatient treatment reports show a September 1983 visit 
for low back pain and a February 1985 visit for a flare-up of 
an old back problem for which the veteran took Motrin and a 
muscle relaxant.  A March 1985 report shows improvement with 
the above treatment.  

At an October 1990 VA examination, the veteran related that 
he had slipped and fallen in basic training, while carrying a 
loaded M-14 weapons rack, hurting his right shoulder and 
lower back.  He reported that he had had pain in his right 
shoulder and lower back since then and had physiotherapy 
while in service.   The veteran described the pain as 
unrelated to any particular activity and intermittent in 
nature, sometimes more severe in the morning, with partial 
relief from Motrin and other medication.  He had never worn a 
back brace.  The examiner noted that the veteran stood erect 
and walked without a limp, but indicated an inability to walk 
on his toes or heels because of pain.  Upon examination, 
there was no deformity or asymmetry of the spine.  The 
paraspinal muscles were tense in the lumbar region and 
remained tense as the veteran bent forward from his hips.  
However, the veteran did flex his back so that there was 3 
1/2 inches of back lengthening.  Lateral bending was to 20 
degrees on the right and to 35 degrees on the left.  In the 
supine position, straight-leg raising was to 75 degrees on 
the right and 80 degrees on the left.  X-rays of the lumbar 
spine showed no evidence of fracture or dislocation.  The X-
ray also indicated five normal appearing lumbar-type 
vertebrae with narrowing of the joint space between L5 and S1 
and hypertrophic changes at L5.  The examiner noted a great 
many inconsistencies during the examination: for example, in 
dressing and undressing, the veteran's movements were much 
better than when he was being examined; when walking in his 
soft shoes, the veteran was able to bear weight on the toes 
on each side as he pushed off in his stride; and the veteran 
had no difficulty in coming down on the heel of his advanced 
leg.  The diagnoses included a history of intermittent low 
back pain, with evidence of degenerative joint disease at L5-
S1 with some limitation of motion.

VA outpatient treatment records from November 1990 to April 
1994 show complaints of low back pain: in March and April 
1991 with an X-ray showing degenerative joint disease and 
osteoarthritis at L5, in November 1992 with assessment of 
acute lumbosacral strain since bending over to move a pallet, 
and in December 1992 with epidural steroid injections in the 
low back.  
In an April 1991 rating decision, the RO denied service 
connection for a back disorder, noting that the in-service 
lumbosacral spasm was considered to be an acute and 
transitory condition which left no residual disability at 
separation and no evidence of continuity of symptoms or 
treatment until 1985.  Degenerated disc disease was first 
noted at the October 1990 examination.

At an April 1993 VA examination, the veteran stood with a 
slight list to the right and walked carrying a cane in his 
right hand.  There was some straightening of the lumbar 
lordotic curve and some paraspinal muscle spasm.  The 
veteran's muscles relaxed somewhat on shifting weight from 
one foot to the other, as he walked.  The veteran was unable 
to lift up one leg at a time while standing still.  Lateral 
bending to the side was to 15 degrees on the right and to 20 
degrees on the left.  There was loss of flexion in the lumbar 
spine with 1 1/2 inches of back lengthening on forward 
flexion.  In the supine position, straight-leg raising was to 
55 degrees on the right and 60 degrees on the left with 
further elevation prevented by pain in the low back.  
November 1992 X-rays showed narrowing of the L5-S1 disc space 
with anterior spur formation evident at L5 and the superior 
margin of S1, indicating no change since the last X-rays.  A 
CT Scan showed a bulging disc at L5-SI, with no evidence of 
herniation or spinal nerve impingement.  The conclusion 
included a history of low back pain probably due to 
degenerative joint disease with limitation of motion as noted 
above.  

An August 1993 rating decision again denied service 
connection for a back injury as no new evidence had been 
presented to warrant reconsideration of the RO's prior 
denial.

In a January 1994 statement, A. D., M.D., a private 
rheumatologist, stated that the veteran had straightening of 
the lower lumbar spine, limited forward flexion to 40 
degrees, limited lateral bending to 30 degrees bilaterally, 
and limited extension to 20 degrees.  There was paraspinal 
spasm and the veteran's pain was non-radiating.  Forward 
flexion reproduced his discomfort.  Straight-leg raising was 
negative to 60 degrees bilaterally but produced low back 
discomfort.  Attempted hip flexion produced low back 
discomfort; however, with careful and slow movement, the 
veteran had good mobility of his knees and hips with some 
crepitation in the knees.  Reflexes were symmetric and equal.  
Muscle strength appeared intact.  The physician summarized 
that the veteran's symptoms of osteoarthritis appeared out of 
proportion to his radiologic changes.
   
At a February 1994 VA examination, there was no deformity of 
the spine but there was tenseness in the paralumbar muscles.  
The veteran could bend to 20 degrees to each side with pain.  
On forward bending, the veteran placed his hands at his mid 
thighs and stated that he was unable to bend further because 
of pain, indicating 1 1/2 inches of back lengthening.  
However, the veteran could sit on the examining table with 
his legs extended before him.  He also was able to stand and 
walk on his toes and heels.  In the supine position, 
straight-leg raising was to 30 degrees bilaterally with a 
positive Hoover sign bilaterally.  The veteran complained of 
pain in his back with his legs elevated at 70 degrees.   The 
veteran's movements were rhythmical and well coordinated, but 
every movement was accompanied by a complaint of pain and 
resistance to all passive movements.  The conclusion included 
complaints of low back pain without objective evidence of 
residual disability or of orthopedic impairment except for 
limiting motion at the lumbar spine.  The examiner commented 
that the veteran complaints were obviously exaggerated and 
that the veteran had limited the examination on a voluntary 
basis.

A VA Medical Center (VAMC) May 1994 statement indicated that 
X-rays and a CT Scan of the lumbar spine revealed 
degenerative disc disease and moderate bulging of the disc at 
L5-S1.

At a personal hearing held in August 1994, the veteran 
testified that his low back popped when he slipped carrying 
an M-14 rifle rack during basic training at Fort Knox and 
then he was transferred to Fort Carson and that during his 
time there he was treated for his back and shoulder.  He also 
stated that two months after discharge in 1965 he began 
treatment for his back with a private physician, whom the 
veteran saw off and on until 1971.  Treatment consisted of 
medications for low back strain and heat lamp.  In the 1980s, 
the veteran testified that he first went to the VAMC for 
treatment, for which he takes Motrin and a muscle relaxant.  
He described the pain as radiating from his tailbone up to 
just below his waist and said that occasionally he wore a 
back brace.   

In a May 1998 statement, A. D., M.D., who had evaluated the 
veteran's low back disorder in January 1994, stated that the 
veteran was taking Tylenol Extra Strength q.i.d., Motrin 600 
mg t.i.d. with food, and cyclobenzaprine 10 mg h.s. and 
occasionally b.i.d.  The veteran related his low back 
stiffness, aching and soreness to the M-14 incident in 
service in 1964.  X-rays and a CT Scan of the low back showed 
primarily osteoarthritic changes, including facet disease, 
but no herniated disc or spinal stenosis.  The veteran 
complained of morning stiffness and soreness and an inability 
to sit for a long time.  He related that he did not have any 
radiating symptoms but about once a week his left leg felt 
like it was going to sleep and then it would pass.  The 
veteran walked with a cane and did not have any squeezing 
buttock complaints.  Upon examination, the physician noted 
straightening of the lower lumbar spine with some evident 
paraspinal tightness, flattening, and limited range of motion 
with forward flexion to 30 degrees, lateral bending to 30 
degrees and extension to 25-30 degrees.  The veteran's 
straight-leg raising was negative, but lifting his legs 
produced low back discomfort, that is, a spasm.  The 
physician opined that the veteran had confirmed 
osteoarthritis with facet change correlating temporally to 
the episode the veteran described in 1964.

At a July 1998 VA examination, the veteran reported that he 
had worked for the Navy exchange for 24 years and then in a 
warehouse, driving a forklift until he retired in 1992 
because of shoulder problems.  The veteran complained of 
more-or-less constant low back pain with no radiation, 
chiefly in the mornings and at night.  He reported that he 
was unable to sit or stand in any position for long without 
low back pain.  Upon examination, the veteran stood with a 
loss of normal lumbar lordosis.  The lumbar spine did not 
extend.  Lateral bending to 15 degrees in each direction was 
possible without pain and the veteran was able to bend 
forward to touch his knees at which point he had low back 
pain.  There was palpable, mild left lumbar paravertebral 
muscle spasm when erect and prone.  Any movement against 
resistance caused low back pain, so that there would be a 
lack of endurance relating to use of the low back.  There was 
no loss of coordination on motion of the low back.  Straight-
leg raising was negative bilaterally and reflexes in knees 
and ankles were good.  X-rays of the lumbar spine revealed 
considerable degenerative disc disease at L5-S1, the other 
disc spaces were all intact with no significant changes.  
Diagnosis was moderately severe degenerative disc disease, 
L5-S1, with limited low back motion and moderate spasm.  The 
examiner commented that the veteran was permanently 
restricted to no repeated bending and no lifting over 35 
pounds.  Although the veteran used a cane, the examiner saw 
no pressure being put on the cane and no evidence of any gait 
abnormalities.  The examiner saw no direct correlation 
between the accident while on active duty 35 years ago and 
the veteran's lumbar spine condition, adding that there was 
no paperwork between 1964 until 1994 to establish any 
continuity of low back problems.  

In a December 1998 statement, Dr. A. D. opined that the 
veteran's low back symptoms could be related to his service-
connected injury.   

At a Board hearing held in December 1999, the veteran 
recounted the M-14 slip-and-fall accident in 1964.  The 
veteran also testified that his back disorder was worse and 
was the reason he stopped working as a forklift operator in 
the early 1990s.  He stated that his back would go out while 
working and even now might go out when grocery shopping or if 
he turned the wrong way.  The veteran testified that he was 
diagnosed with disc disease in 1965 and was treated in the 
1970s by one of two physicians, both now deceased, but that 
he had been unable to obtain records from them.  The 
veteran's representative stated that the veteran had 
submitted a medical opinion from a private doctor, which 
indicated that his back disorder might be due to his 1964 in-
service injury.   

When this case came before the Board in February 2000, the 
Board reopened the veteran's claim for service connection for 
a lumbar spine disorder, found the claim well grounded based 
on Dr. A. D.'s 1998 statements, and remanded the case so that 
the veteran could be afforded a VA orthopedic examination to 
include a thorough review of the relevant medical evidence in 
the claims file and an opinion that addressed the question of 
whether the veteran's back disorder is causally linked to an 
injury during service.
The veteran was reexamined in accord with the Board's remand 
in April 2000.  The examiner stated that he had reviewed the 
claims file, including the service medical records, and that, 
essentially, based on his review, it was more likely than not 
that the veteran's degenerative disc disease was strictly 
related to the many years of heavy work in the Navy exchange 
warehouse after service.  (After service the veteran worked 
for nearly 30 years at the Navy exchange warehouse, where he 
operated forklift and did a lot of lifting.)  The examiner 
also noted that there were no significant X-ray changes until 
1990 when only mild disc disease was noted at L5-S1.  In-
service sick-call descriptions did not indicate a significant 
low back injury in 1964.  More likely than not, the examiner 
opined that there was no direct relationship between the 
veteran's current degenerative disc disease and any injury 
that he might have sustained to his low back while in active 
duty.  In this regard, the examiner noted that the veteran 
was treated twice in January and February 1964 for a shoulder 
injury and low back pain and received treatment for his 
shoulder and no treatment for his back and that it was not 
until 1983 and 1985 that the veteran was seen at the VAMC for 
low back pain. 

While there is some evidence in this case of back pain in 
service, the Board is of the opinion that the preponderance 
of the evidence is against a finding that the in-service 
episode of muscle strain constituted a chronic back disorder.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  Rather, the Board believes that the 
preponderance of the evidence warrants a finding that the 
veteran's current low back disorder is a product of 
significant post-service injuries, since the service medical 
records indicate that the veteran's symptoms ultimately 
resolved before his separation from service.  It follows that 
service connection for back disability must be denied.

Although the veteran asserts that he experienced continuing 
low back symptoms since service (accepted as credible only 
for the purpose of establishing the claim as well grounded), 
the medical evidence does not substantiate those assertions.  
While the Board notes that the veteran testified that he was 
treated for low back symptoms in the 1960s and 1970s by two 
private physicians, records of this treatment could not be 
located.  The most recent evidence actually showing evidence 
of 
complaints of and treatment for low back pain is dated in 
1983 and the next in 1985, with the first diagnosis of 
degenerative disc disease noted as a result of X-rays 
performed in 1990.

The only medical evidence of record that indicates an 
etiological relationship between the veteran's low back 
disorder and his service-connected shoulder injury are Dr. A. 
D.'s May and December 1998 medical statements.  The physician 
noted in May 1998 that he had evaluated the veteran on two 
occasions in response to the veteran's need for "a written 
statement relating to his service related injury of the low 
back of 1964."  After recording the history provided by the 
veteran, reviewing medical records from the 1990s, and 
examining the veteran, Dr. a. D. opined that the veteran had 
"osteoarthritis with facet change which correlates temporally 
to the episode [the veteran] described in 1964."   In his 
December 1998 one sentence opinion, the same physician opined 
that the veteran's "low back symptoms could be related to his 
service connected injury."  No explanation for either opinion 
was provided and there was no indication that Dr. A. D. 
reviewed the veteran's service medical records.  Medical 
possibilities and unsupported medical opinions carry 
negligible probative weight.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Additionally, medical evidence which merely 
indicates that the alleged disorder "may or may not" exist or 
"may or may not" be related, is too speculative to establish 
the presence of the disorder claimed or that there is a 
relationship between two dissimilar conditions.  Id.  An 
opinion regarding the etiology of the underlying condition is 
no better than the facts alleged by the veteran and, when 
unenhanced by any additional medical comment, does not 
constitute competent medical evidence.   See LeShore v. 
Brown, 8 Vet. App. 406,409 (1995); Swann v. Brown, 5 Vet. 
App. 229, 233 (1994).  The December 1998 statement of Dr. A. 
D. was speculative in nature.  See Black v. Swann, 5 Vet. 
App. 177, 180 (1993).  However, the May 1998 statement from 
the same physician, while rather conclusory in nature, is 
competent evidence of the contended causal link.  However, as 
explained below, the Board finds that the preponderance of 
the evidence, to include two opinions from VA physicians, is 
against the claim that there is a nexus between a current low 
back disability and an injury during service. 

As noted above, a VA physician who examined the veteran in 
July 1998 concluded that there was no direct correlation 
between the veteran's lumbar spine disability and an injury 
that occurred 35 years earlier while he was on active duty.  
An April 2000 VA examination, obtained pursuant to the 
Board's Remand, resulted in a physician's opinion indicating 
that the veteran's post-service Navy warehouse position, not 
the in-service M-14 accident, was the likely cause of the 
veteran's degenerative disease of the low back.  Both VA 
physicians obtained a medical history and thorough physical 
examination; the latter physician explained the basis for his 
opinion, and the Board finds that this latter opinion in 
particular is more persuasive on the nexus question because, 
unlike Dr. A. D.'s statements, it was preceded by a thorough 
review of the claims file.  As the preponderance of the 
evidence is against the contended causal relationship, the 
benefit of the doubt doctrine is not applicable, and the 
claim for service connection for a low back disorder must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

The statements and testimony of the veteran and his 
representative as to their belief that the veteran's current 
low back disorder was related to his military service are 
also not competent evidence with regard to the nexus issue.  
See Grottveit v. Brown. 5 Vet. App. 91,92-93 (1993).  There 
is no evidence that they have the requisite medical expertise 
to enter a medical judgment as to the etiology of his current 
low back disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).


ORDER

Service connection for a low back disorder is denied.



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 

